Citation Nr: 0401348	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the lip.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1995 to August 
1998.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for an injury to the lip.  
The veteran filed a notice of disagreement (NOD) in July 2002 
and a statement of the case (SOC) was issued in December 
2002.  The veteran submitted a substantive appeal in February 
2003.  

For the reasons explained below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The Board finds that specific RO action on the claim on 
appeal is warranted.  

Initially, the Board notes, as has the RO, that the veteran's 
service medical records (SMRs) appear to be incomplete.  The 
only medical evidence of record from service is a photocopy 
of the veteran's separation examination that the RO received 
in June 2002.  In an attempt to obtain the veteran's complete 
SMRs, the RO in an April 2002 letter informed the veteran 
that it had made numerous unsuccessful attempts to obtain the 
SMRs from the National Personnel Records Center (NPRC) and 
the Department of the Army, and it directed the veteran to 
forward a copy of his SMRs if he currently possessed them.  
In another April 2002 letter, the RO requested from the 
veteran's company commander during service any available SMRs 
for the veteran.  The file does not contain any reply 
correspondence however, from the NPRC, the Army, or the 
veteran's former company commander stating whether or not the 
requested SMRs were available.  Thus, the RO should request 
from NPRC and any other appropriate sources outstanding 
service medical records of the veteran, associating all 
records and/or responses received with the claims file.  See 
38 U.S.C.A. § 5103A(a)(3).    

It is also imperative that the RO obtain all outstanding VA 
medical records.  In this regard, the Board points out that 
the record reflects that the veteran has received medical 
treatment from the VA Medical Center (VAMC) in Syracuse, New 
York, and the VA outpatient clinic in Binghamton, New York; 
however, records from these facilities dated only up to 
January 2001 have been associated with the veteran's claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003) as regards 
requesting records from Federal facilities.   
 
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo VA examination, 
if warranted) prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to obtain from the NPRC and other 
sources all outstanding pertinent records 
of evaluation and/or treatment of the 
veteran during service, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  The RO should also request 
that the veteran submit any copies he may 
have in his possession.

2.	The RO should obtain all outstanding 
pertinent VA records of evaluation and/or 
treatment of the veteran's claimed lip 
disability from Syracuse, New York and 
from the Binghamton Outpatient Clinic 
since January 2001.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO's letter 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	To help avoid future remand, the RO 
must ensure that all action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo VA examination, if 
warranted) has been accomplished.  

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residuals of an 
injury to the lip in light of all 
pertinent evidence and legal authority.  

8.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.    

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

